Dissenting Opinion by
Mr. Justice Musmanno :
Every adult person in the Commonwealth carries on his back an invisible sack into which the government periodically drops an ever-increasing burden of taxes. If any person somehow manages to keep his sack closed and empty and the tax-man passes him by, this does not mean that the tax which the escaping person does not pay is lost to the government. The tax-man places the weight of that uncollected tax into other sacks so that the other persons in that given area or classifica*425tion are required to carry heavier loads than otherwise would be theirs. For that reason, if for no other reason, every citizen is interested in seeing to it that there is not lifted to his shoulders a millstone which belongs to someone else.
While taxation applies to all persons uniformly, an appreciation of the obligations owed by society to certain nonprofit entities causes government to exempt schools, churches, hospitals and charitable institutions from tax levies. The exemptions, however, must be bona fide and they must be strictly applied because, as already stated, what is not paid by one entity or person will be exacted from other persons or entities. Thus, the law proclaims that not everyone in the vicinity of institutions enjoying a rain bath of tax immunity is entitled to that same immunity merely because he stands close enough to feel the splash and the coolness of the exempting waters.
The question involved in the appeal before us is whether the Chancellor of the University of Pittsburgh is relieved from paying taxes on the house in which he lives. If this dwelling is his domicile and he uses it only as his home, he is obliged to pay taxes on it like everybody else pays taxes on his home. If, on the other hand, his house is in effect an adjunct of the University of Pittsburgh, the property falls within the same tax exemption allowed the University. The County Court of Allegheny County, after a hearing on the subject, decided that the Chancellor’s home is really a facility of the University of Pittsburgh and therefore enjoys the same prerogatives as the University insofar as governmental fiscal obligations are concerned. The Majority of this Court has affirmed that finding.
I do not agree.
The Statutory Construction Act (Act of May 28, 1937, P. L. 1019, §58, 46 PS §558(5)) provides: «All provisions of a law of the classes hereafter enumerated *426shall be strictly construed: ... (5) Provisions exempting persons and property from taxation.” In the case of Ogontz School Tax Exemption, 361 Pa. 284, we said: “A claimant for exemption must bring himself clearly within the exempting statute.” (Emphasis supplied)
Did the Chancellor bring himself clearly within the exempting statute? The Majority Opinion does not go into the facts of the case and is wholly satisfied to accept the findings of the court below. My study of the record convinces me that the evidence submitted at the hearing did not place the Chancellor’s residence within the curtilage of the exempting statute.
The residence in controversy is a large, three-story brick Georgian style house with 15 rooms and 4% baths, located at 1129 Beechwood Boulevard, Pittsburgh. It reposes amidst extensive lawns which cover approximately an acre of ground. The household consists of the Chancellor, his wife, four children and a nursemaid.
. When the present Chancellor, Dr. Edward H. Litchfield, was invited by the Trustees of the University, in 1955, to accept the post of Chancellor, he was informed that he would live in a comfortable, three-story modern residence at 651 Morewood Avenue, where the previous Chancellor had lived. Dr. Litchfield did not like this house. He inspected many dwellings and finally selected the one on Beechwood Boulevard as the one he preferred and the University purchased it for $75,000. He moved into the property in 1956. For two years it enjoyed tax exempt status but in 1959 the county taxing authorities declared it taxable as a private residence. The County Court of Allegheny County reversed this assessment and the Majority of this Court has now affirmed the lower court’s decision.
The domicile of a university head, in order to be declared tax-exempt on the basis that it is part of the *427university, should have some geographical, cultural and pedagogical kinship with the university itself. The present Chancellor’s home is located two and one-half miles from the University campus and is physically isolated from the University by many business establishments, public thoroughfares, public buildings and innumerable other residences. Given this distance and professional detachment, the Chancellor in his home cannot exercise directional, supervisional or disciplinarian control over students and faculty at the University. The Morewood home, although still not on the University campus, was located only one mile from the main campus grounds.
Applying the unmistakable intent of the Statutory Construction Act, as heretofore quoted, the University had the evidentiary burden at the hearing in the court beloAV to prove that the Beechwood domicile formed an integral part of the whole University educational plan. It did not meet this burden. There was no evidence that the Chancellor carried on university administrative functions in this house, there Avas no evidence of any routine of meetings with students and faculty members in the house, there was no evidence that classes of any kind were ever conducted in the house'.
But the University counsel argue that the Chancellor needs this large residence because of the many official receptions, entertainment events and meetings Avhich come within the sphere of his official functions. Dr.. Litchfield himself testified that during the year I960,- 2,200 people called at his home. When I first saw this statement in the record I visualized this long parade of 2,200 persons coming to the Chancellor’s home to talk with him aiid discuss with him the many educational problems of the University and I must admit I sensed an instinctive sympathy for the Chancellor who had to devote so much time and energy in handling, so many individual problems. However, when *428I examined the nature of the events which brought so extraordinarily large a number of callers to the Chancellor’s home, I found that 775 of them came to dance! The exhibit submitted by the University in this connection shows that on October 7, 1960, there was held at the Chancellor’s home a Dance for University Faculties and that 775 persons attended.
I recognize that entertainment and even dances are part of the inevitable social life of any modern educational institution, but it should not be the responsibility of the president of a university or college to provide the facilities for such events. Dr. Litchfield has himself stated that he preferred to use his home only as a home, and there is no reason why, insofar as the record in this case is concerned, he may not do so. The head of a large university is entitled to peace and quiet in his home and is not required to endure the moanings and groanings of saxophones with the ear-splitting assaults of piercing trumpets and detonating drums producing the cacophony for gyrating dancers performing the contortions and non-cerebral terpsichorean monstrosity known as “the twist.”
While modern education is imparted in an atmosphere quite different from that which prevailed within the classic shades of Plato’s Academy and Aristotle’s Lyceum, the large majority of students still look upon education as something serious and solemn and a preparation for the awesome responsibilities of life. The Chancellor or President symbolizes that dignified dedication and he should not have to supply the quarters for the off-campus entertainment of students.
Of course, it is self-evident that distinguished visitors will come to so large and justly-renowned a university as the University of Pittsburgh, and there should be a place within the University, and worthy of the University, to receive these personages and provide for their needs and comfort. The University of Pittsburgh *429apparently has such a place and it is known as Bruce Hall in the Schenley Apartments. Dr. Litchfield testified that Bruce Hall is “used primarily as a group facility for visiting people on the campus who come and stay there overnight, who sometimes have breakfast and sometimes luncheons and dinners and who frequently bring staffs with them and have their own meetings there in the library in conjunction with their sleeping quarters. Examples of this are the Prime Minister of Turkey and his staff used this as a guest facility; the Director of the Iranian Plan Organization and his immediate entourage used it for sleeping, for part of their meals and for meetings; and the President of the International Political Science Association also has part of his Executive Committee there and meetings there. The heads of two large foundations now Pittsburgh Foundations have been there just recently and brought part of their staff along with them and had their meetings there. Middle States Accrediting Association which was with us just a few months ago, the head of that group and three vice chairmen stayed there, had their breakfast there, had their evening meetings there in connection with the accreditation of the University. Distinguished academic people from abroad most of whom I do not know will come and stay there and maybe use one room or two bedrooms as the case may be.”
When the Chief Justice of the United States, the Honorable Earl Warren, spoke at the University commencement exercises, the reception for him was held at Bruce Hall.
The Majority Opinion states, and of course properly so, that the home of a university president need not actually be annexed or contiguous to the campus or college grounds in order to be tax exempt. That is so, but it must nevertheless be reasonably close to the campus and above all it must be used primarily for the benefit of the university or college as such.
*430The record supplies the interesting historical data that the two veteran Chancellors of the University of Pittsburgh — Dr. Samuel B. McCormick, who was Chancellor for 16 years from 1904 to 1920, and Dr. John G. Bowman, Chancellor for 24 years from 1921 to 1945— were not supplied official residences by the University. Mr. G. Stanley Rupp, Treasurer of the University, testified that Dr. Bowman, under whose administration the spectacularly beautiful and magnificent Cathedral of Learning was built, lived on North Dithridge Street during his entire tenure as Chancellor and “owned or rented” his residence. It is interesting to note also, as established by a memorandum introduced in evidence by counsel for the University of Pittsburgh, that the eminent Temple University of Philadelphia does not supply a residence for its President.
The Majority Opinion cites the case of Rutgers College v. Piscataway Township, 20 N.J. Misc. 127, 25 A. 2d 248, as persuasive authority for exempting the home of a university president from taxation. I believe, however, that that case better supports the position I am here defending. In that case the State Board of Tax Appeals said: “The actual uses of the building include meetings of the board of trustees of the university, the executive committee of the board of trustees, the New Jersey State Board of Regents, afternoon and dinner meetings of the faculty and various faculty groups, student organizations and groups, conferences of administrative officers and of the deans of the several colleges, and the accommodation of official guests of the university, such as chapel speakers, lecturers . . . and persons in attendance at such activities as the recent celebration of the 175th anniversary of the college. It was satisfactorily shown that there is hardly a, single weekday of the entire year, exclusive of the month of August, during which the building is not used for one or another of the several types of college uses described hereinabove.” (Emphasis supplied)
*431The infrequent and sporadic official receptions which have taken place in the Litchfield residence cannot, in point of numerousness and intensity of scholastic application, be compared with the beehive activities unceasingly buzzing in the home of the President of Rutgers College, as above indicated.
According to the list submitted by the University of Pittsburgh at the hearing in the court below, the Chancellor’s home was used for non-residential functions on only eighteen occasions during the whole year of 1959, the tax year here involved. Four of these events had to do with the Governmental Affairs Institute, of which Dr. Litchfield is a member and which has no connection with the University. Nine of the other events could easily have been held in Bruce Hall. This leaves only five University functions at the Chancellor’s home attended by more guests than could be comfortably accommodated at Bruce Hall. Of these affairs, the county solicitor of Allegheny County said: “. . . one was a Christmas party for executive officers of the University, one was a reception for the alumni council and council of deans, one was a garden party for the First Deputy of the U.S.S.R., one was a luncheon for Mr. Archibald McLeish, Honors Convocation Speaker, and one was a reception for the new chairman of the Board of Trustees and his wife.”
I do not believe that the taxpayers of Allegheny County should be required to make up the taxes which would otherwise be applied to the Chancellor’s home merely because of five events (in one year) which, if not accommodatable at Bruce Hall, could have been held elsewhere. In the case of Ogontz School Tax Exemption Case, 361 Pa. 284, this Court said: “Every wage earner and every property owner feels the burden of taxation growing constantly heavier. Millions of American income producers are now forced to pay each year in the form of direct and indirect taxes nearly half of their income for the support of national, *432state and local governments. The heavier the burden of taxation becomes the more exigent is the demand for its equitable distribution. All those whose persons and property receive the protection of government should bear their just share of its cost unless the law specifically exempts them from doing so. To exempt any institution from paying for the protection it receives means that other property owners, already taxed for their own and their property’s protection, must also pay for the protection given that exempted institution and its property.”
I have great admiration for the University of Pittsburgh, which is one of the truly great universities of the world. Its graduates have, in various parts of the country and even in distant foreign climes added lustre in the fields of science, the professions and the arts, to the fame of the venerable and pre-RevolutionaryWar city of Pittsburgh, whose name the University proudly bears. In athletic prowess the University teams have quickened the pulse of the populations of Western Pennsylvania and parts of West Virginia and Ohio which look upon this University as their own. It is with infinite regret, therefore, that I see this magnificent institution being brought into litigation over so insignificant a sum as is involved in the taxes on the Chancellor’s home — I say insignificant, in comparison to the gigantic sums spent by the University in a year in the operation of an establishment which is a small city in itself. With a student enrollment of approximately 18,000, and a faculty and administrative staff of approximately 2,000, the University as one of its publications points out, “has become a complex institution of schools and divisions offering undergraduate, graduate, and professional education, performing scores of public services, supporting a vast research program, and administering a great Health Center. It is large and highly diversified.”
*433The University spends twenty million dollars a year, five million more than the amount expended by Thomas Jefferson in purchasing one-half of the United States. In view of such leviathan expenditures, why should it be concerned over a small tax item, the payment of which would not only not add significantly to its budget but would serve as a demonstration of its appreciation of the benefits it receives from the entire Commonwealth. The payment of those taxes would also serve as a demonstration, in a tangible way, of its recognition of the democratic idealism involved in taxation.
As stated in the Ogontz case, the American people today must give up a very large part of their income for taxes. However, despite whatever hardship and deprivation accompany the payment of those taxes, the taxpayer must still sense a pride in the realization that by paying taxes he is participating directly in our democratic form of government. Moreover, everyone must realize that we derive benefits from government which could not be ours except through this monetary participation in government. In addition, although taxation is a burden, it is also a badge of honor. Although heavy, it is, like the staff which holds upright the Flag of our country, something every true American regards as a privilege to carry.
I subscribe wholeheartedly to what was stated by Justice (later Chief Justice) Maxey in the case of Y.M.C.A. of Germantown v. Philadelphia, 323 Pa. 401, 413: “Taxes are not penalties but are contributions which all inhabitants are expected to make (and may be compelled to make) for the support of the manifold activities of government. Every inhabitant and every parcel of property receives governmental protection. Such protection costs money. When any inhabitant fails, to contribute his share of the costs of this protection, some other inhabitant must contribute more than his fair share of that cost.”
*434I would reverse the lower court and require the payment of taxes on 1129 Beechwood Boulevard, which, according to the record in this case, has not been proved to be an adjunct of the University in the sense that it comes within the exempting statute.